                                                                       SO ORDERED.


                                                                        Dated: May 3, 2019



   1
   2
                                                                       Daniel P. Collins, Bankruptcy Judge
   3                                                                   _________________________________

   4                              UNITED STATES BANKRUPTY COURT
   5                                       DISTRICT OF ARIZONA
   6       In re:                                        )             Chapter 7 Proceedings
                                                         )
   7       PAUL CHARLES RAY,                             )          Case No. 2:18-bk-09137-DPC
   8                                                     )
                            Debtor.                      )       ORDER DENYING DEBTOR’S
   9                                                     )      MOTION TO REOPEN CASE AND
                                                         )          WAIVE REOPEN FEE
  10
  11                Debtor, Paul Charles Ray (“Debtor”), filed his Chapter 7 petition on July 31, 2018.
  12   The case was terminated on December 28, 2018. On May 1, 2019, Debtor filed a motion
  13   to reopen his Chapter 7 case and to waive the reopening fee. 1 Debtor seeks to reopen his
  14   bankruptcy case so he can add creditors which were omitted from the Debtor’s originally
  15   filed schedules. Debtor simultaneously filed amended schedules listing two additional
  16   creditors. 2 Debtor received his bankruptcy discharge on November 20, 2018. See Order
  17   of Discharge, Docket No. 18 (the “Discharge Order”). This is a no-asset chapter 7 case.
  18                Debtor is attempting to rent a house but his application has been denied because a
  19   certain debt had not been listed in his schedules. Debtor’s prospective landlord is insisting
  20   Debtor reopen this bankruptcy case and amend his schedules to add a previously unlisted
  21   creditor.
  22                A bankruptcy discharge in a no-asset chapter 7 case discharges even certain pre-
  23   petition creditors omitted from Debtor’s schedules or from Debtor’s master mailing list.
  24   Beezley v. Cal. Land Title Co., 994 F.2d 1433, 1434 (9th Cir. 1993). Although Debtor has
  25   not identified which creditor was not originally listed on his bankruptcy schedules or when
  26   that creditor’s claim arose, this Court will assume such creditor is now listed in his amended
  27   schedules, that the debt in question was incurred pre-bankruptcy and the subject debt is an
  28   1
           DE 23 dated May 1, 2019.
       2
           DE 22 dated May 1, 2019.



Case 2:18-bk-09137-DPC                Doc 24 Filed 05/03/19 Entered 05/03/19 15:39:59            Desc
                                       Main Document    Page 1 of 4
   1   otherwise dischargeable claim. It is worth noting a bankruptcy chapter 7 discharge is only
   2   effective as to pre-petition creditors. Debtor’s chapter 7 discharge is no shield against
   3   creditors seeking to collect debts that were incurred by the Debtor after he filed his chapter
   4   7 bankruptcy. With respect to Debtor’s pre-petition creditors, whether or not such creditors
   5   are listed in Debtor’s schedules, the Debtor may provide those creditors with a copy of the
   6   Discharge Order.     If Debtor’s creditor(s) continue to directly or indirectly attempt
   7   collection efforts or otherwise violate the discharge injunction (see U.S.C. § 727(b)), the
   8   Debtor may seek to reopen this case for the limited purpose of seeking sanctions against
   9   pre-petition creditor(s) for violating the Discharge Order. A copy of the Discharge Order
  10   is attached. Accordingly,
  11          IT IS ORDERED denying Debtor’s Motion because Debtor’s pre-petition debts,
  12   whether or not properly scheduled, have been discharged in this no-asset chapter 7
  13   bankruptcy. Id.
  14          DATED AND SIGNED ABOVE.
  15
  16
  17
  18   To be Noticed through the BNC to:
  19
       Paul Charles Ray
  20   17794 W. Rimrock St.
       Surprise, AZ 85288
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:18-bk-09137-DPC         Doc 24 Filed 05/03/19 Entered 05/03/19 15:39:59                 Desc
                                Main Document    Page 2 of 4
Information to identify the case:
Debtor 1              PAUL CHARLES RAY                                            Social Security number or ITIN   xxx−xx−0411
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:18−bk−09137−DPC



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           PAUL CHARLES RAY

                                                                          By the court: Daniel P. Collins
           11/20/18                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1

      Case 2:18-bk-09137-DPC                        Doc 24
                                                        18 Filed 05/03/19
                                                                 11/20/18 Entered 05/03/19
                                                                                  11/20/18 15:39:59
                                                                                           15:17:55                   Desc
                                                     Main
                                                     Discharge
                                                          Document
                                                               Ch 7 Page
                                                                      Page13of
                                                                             of24
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
    Case 2:18-bk-09137-DPC            Doc 24
                                          18 Filed 05/03/19
                                                   11/20/18 Entered 05/03/19
                                                                    11/20/18 15:39:59
                                                                             15:17:55            Desc
                                       Main
                                       Discharge
                                            Document
                                                 Ch 7 Page
                                                        Page24of
                                                               of24
